Citation Nr: 0725297	
Decision Date: 08/15/07    Archive Date: 08/22/07	

DOCKET NO.  05-14 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, claimed as the 
residual of exposure to Agent Orange. 

2.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1972, a portion of which represented service in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 2003, August 2003, and May 2005 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

Upon review of this case, it would appear that, in addition 
to the issues currently on appeal, the veteran seeks 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Inasmuch as those issues have not been 
developed or certified for appellate review, they are not for 
consideration at this time.  They are, however, being 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Peripheral neuropathy of the bilateral lower extremities 
is not shown to have been present in service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's period of active military service, 
including exposure to Agent Orange.  

2.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of no more than occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and/or the inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the bilateral lower extremities, 
claimed as the residual of exposure to Agent Orange, was not 
incurred in or aggravated by active military service, nor may 
such a disability be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The criteria for an initial evaluation in excess of 
70 percent for service-connected post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130 and Part 4, Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, and those of his spouse; VA and private 
treatment records; and VA and private examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).  

Service Connection

The veteran in this case seeks service connection for 
peripheral neuropathy of the bilateral lower extremities.  In 
pertinent part, it is argued that the veteran's peripheral 
neuropathy of the lower extremities is in some way the result 
of exposure to Agent Orange during his service in the 
Republic of Vietnam.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Type II diabetes 
(also known as Type II diabetes mellitus, or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (i.e., 
cancers of the lung, bronchus, larynx, or trachea), chronic 
lymphocytic leukemia, or soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. §§ 3.307, 3.309 (2006).  These 
diseases shall become manifest to a degree of 10 percent or 
more anytime after service, except chloracne, other acne 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. §§ 3.307, 3.309 (2006).  For purposes of 
this section, the term "herbicide agent" means a chemical or 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a)(6)(ii) (2006).  

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2006).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of peripheral neuropathy of the lower extremities.  
In point of fact, at the time of a service separation 
examination in January 1972, a neurological evaluation, as 
well as an evaluation of the veteran's lower extremities, was 
within normal limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the potential presence of 
peripheral neuropathy is revealed by a VA outpatient 
treatment record dated in October 2002, more than 30 years 
following the veteran's discharge from service, at which time 
there was noted some decreased sensation bilaterally in the 
veteran's feet.  This was apparently confirmed on VA 
neurological examination nine months later (in July 2003), at 
which time the veteran received a diagnosis of mild diffuse 
polyneuropathy as per electromyographic/nerve conduction 
studies.  Significantly, at no time has the veteran's 
polyneuropathy been attributed to any incident or incidents 
of his period of active military service, including exposure 
to Agent Orange.  Nor was such pathology demonstrated within 
a year of May 12, 1971, the last date on which the veteran 
was presumably exposed to Agent Orange during his service in 
the Republic of Vietnam.  Under these circumstances, and 
absent a demonstrated nexus between the veteran's peripheral 
neuropathy and some incident or incidents of service 
(including exposure to Agent Orange), the veteran's claim for 
service connection must be denied.  His statements alone, 
without supporting objective documentation, cannot 
substantiate his claim.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).



Increased Evaluation

Turning to the issue of an initial evaluation in excess of 
70 percent for post-traumatic stress disorder, the Board 
notes that disability evaluations, in general, are intended 
to compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [see Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Where as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

In the case at hand, in a rating decision of January 2003, 
service connection and an initial 30 percent evaluation was 
granted for post-traumatic stress disorder, effective May 16, 
2002, the date of receipt of the veteran's claim for service 
connection.  The veteran voiced his disagreement with that 
decision, with the result that, in a subsequent rating 
decision of May 2005, the RO granted a 70 percent evaluation 
for service-connected post-traumatic stress disorder, once 
again effective from May 16, 2002, the date of receipt of his 
initial claim.  The veteran continued his disagreement with 
the assignment of a 70 percent evaluation for service-
connected post-traumatic stress disorder, and the current 
appeal ensued.  

The Board observes that, at the time of a private 
psychological evaluation in March 2002, it was noted that the 
veteran experienced nightmares and intrusive recollections of 
previous traumatic events.  Also noted were attempts to avoid 
situations and stimuli which reminded him of his Vietnam 
experiences.  According to the veteran, he suffered a sense 
of detachment from family members and had trouble showing 
affection to those close to him.  Also noted were problems 
with sleeping, as well as angry outbursts, hypervigilance, 
and discomfort in social settings.  The pertinent diagnosis 
noted was chronic post-traumatic stress disorder, with a 
Global Assessment of Functioning Score from 50 to 55.

At the time of private outpatient treatment in May 2002, it 
was noted that the veteran was working quite a bit of 
overtime, and that he had noticed that he was somewhat better 
able to handle stressful situations.

During the course of VA outpatient treatment in June 2002, it 
was noted that the medication which the veteran had been 
prescribed had improved his depression.  Evaluation showed no 
evidence of any depressed or anxious mood, or of hypomania, 
delusions, or hallucinations.  According to the veteran, he 
suffered from neither suicidal nor homicidal thoughts.  The 
pertinent diagnosis noted was post-traumatic stress disorder 
with depression, with a Global Assessment of Functioning 
Score of 55.  

In October 2002, a VA psychiatric examination was 
accomplished.  At the time of that examination, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  On mental status examination, the veteran was 
alert and well oriented, with good eye contact.  His mood was 
described as "fine," though his affect seemed mildly 
constricted.  The veteran's thought content was negative for 
either suicidal or homicidal ideation, and there was no 
evidence of any overt psychosis.  Nor was there any evidence 
of delusional thinking.  The veteran's thought processes were 
characterized by an ability to focus, sustain, and shift 
attention, with no evidence of any thought insertion, 
broadcasting, or control.  According to the veteran, he 
suffered from no flight of ideas.  Nor was there any evidence 
of loose association, obsessions, or compulsions.  At the 
time of examination, the veteran's insight and judgment were 
described as adequate.  The pertinent diagnosis noted was 
chronic post-traumatic stress disorder, with a Global 
Assessment of Functioning Score of 62.

In correspondence of March 2003, the veteran's private 
psychologist indicated that the veteran continued to show a 
full range of post-traumatic stress disorder symptoms.  Also 
noted was that it was "apparent" that there had been some 
deterioration in the veteran's condition.  According to his 
psychologist, the veteran experienced longstanding mood 
problems, as well as depression, anger, and anxiety.  Also 
noted was a heightening of the veteran's depression and 
anxiety, such that it was interfering with his productivity, 
both at work and at home.  

During the course of VA outpatient treatment in March 2003, 
the veteran stated that he "felt better" without his 
medication.  Reportedly, the veteran had been "doing well" on 
medication, though he continued to experience occasional 
nightmares.  Further evaluation showed some evidence of a 
depressed mood, though with no anxiety, hypomania, delusions, 
or hallucinations.  Once again, the veteran denied both 
suicidal and homicidal thoughts.  The pertinent diagnosis was 
post-traumatic stress disorder with depression, with a Global 
Assessment of Functioning Score of 55.  

In correspondence of April 2004, one of the veteran's private 
counselors wrote that he (i.e., the veteran) had been 
experiencing difficulty with overall functioning, as 
characterized by significant memory impairment, frequent 
ruminative and obsessive thoughts regarding his tour in 
Vietnam, suspiciousness, and difficulty relating to other 
people.  

At the time of a recent VA psychiatric examination in August 
2004, it was noted that the veteran had never received 
inpatient psychiatric treatment for his post-traumatic stress 
disorder.  However, he had been attending an outpatient 
psychiatric clinic for the past three years.  According to 
the veteran, he was currently working in avionic services, 
where he built helicopters.  Reportedly, the veteran had 
worked on this job for the past five years.  When further 
questioned, the veteran responded that the medication he had 
been prescribed was helping with his sleep.  However, he 
continued to experience nightmares.  Also noted were problems 
with a very low energy level, as well as anxiety.  

On mental status examination, the veteran's mood appeared to 
be mildly to moderately depressed and anxious.  His affect 
was appropriate, and he was not considered either suicidal or 
assaultive.  At the time of examination, there was no 
evidence of psychosis.  The veteran's judgement and insight 
were fair, and there was no evidence of any overt paranoid 
symptomatology.  The pertinent diagnosis noted was post-
traumatic stress disorder, with a Global Assessment of 
Functioning Score of 60.  

In correspondence of January 2005, one of the veteran's 
private counselors wrote that he (i.e., the veteran) appeared 
to fluctuate from approximately a Global Assessment of 
Functioning Score of 50 to 45.  Reportedly, the veteran 
experienced moderate to serious post-traumatic stress 
disorder symptomatology, to include a flattened affect, 
chronic depression, and occasional suicidal ideation, as well 
as deficiencies in many areas, such as work, family 
relations, judgment, thinking, and mood.  According to the 
veteran's counselor, the veteran suffered from near 
continuous anxiety, as well as chronic depression affecting 
his ability to function appropriately and effectively.  Also 
noted were problems with impaired impulse control, in 
addition to difficulty in adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships.  

In correspondence of March 2007, one of the veteran's private 
therapists wrote that the veteran continued to experience 
major difficulties and problems associated with interaction 
with family members and significant others.  Reportedly, the 
veteran had a tendency to isolate himself, and had little 
contact with others on a regular basis.  Also noted were 
problems with initiating and maintaining effective 
relationships, creating further major interpersonal issues.  
According to the veteran's therapist, on occasion, the 
veteran experienced homicidal, as well as suicidal ideation.  
Reportedly, the veteran suffered from reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumlocutory or stereotyped speech; panic attacks more than 
once a month; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks), 
impaired judgment; impaired abstract thinking, disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective social relationships.  In the opinion 
of the veteran's therapist, the veteran's current Global 
Assessment of Functioning Score was between 40 and 45, though 
over the course of the past few months, he had on occasion 
fallen to between 35 and 40.  

The 70 percent evaluation currently in effect for the 
veteran's service-connected post-traumatic stress disorder 
contemplates the presence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and/or an inability 
to establish and maintain effective relationships.  

In order to warrant an increased, which is to say, 
100 percent evaluation, there would need to be demonstrated 
the presence of total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or 
memory loss for the names of one's own close relatives, one's 
occupation, or one's own name.  38 C.F.R. § 4.130 and Part 4, 
Code 9411 (2006).  

Based on the aforementioned, it is clear that the 70 percent 
evaluation now in effect for the veteran's service-connected 
post-traumatic stress disorder is appropriate, and that an 
increased initial evaluation is not warranted.  Indeed, many 
of the manifestations of the veteran's post-traumatic stress 
disorder, as described by both VA examiners and his private 
therapists/counselors, are well in line with the 70 percent 
evaluation now in effect.  In that regard, the veteran has 
been described as suffering from chronic depression, as well 
as occasional suicidal ideation, impaired impulse control, 
and difficulty in adapting to stressful circumstances, with 
an inability to establish and maintain effective 
relationships.  Significantly, at no time has the veteran 
been found to be suffering from any gross impairment in 
thought processes, persistent delusions or hallucinations, or 
grossly inappropriate behavior.  Nor has there been any 
evidence of disorientation to time and place, or memory loss 
for the names of his own close relatives, his own occupation, 
or his own name.  

Additionally, the private examiner's GAF scale score of 40 
and 45 are acknowledged.  A GAF score of 41 to 50 represents 
"serious symptoms" or serious impairment in social and 
occupational functioning.  American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV),  Nonetheless, the private examiner's 
classification of the level of psychiatric impairment, by 
words or by a GAF score, is a factor for consideration, it is 
not determinative of the percentage VA disability rating to 
be assigned.  Rather, the VA disability percentage rating is 
based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2006); VAOPGCPREC 
10-95.  In this case, the veteran's symptoms are not 
productive of, or consistent with, the criteria for a 100 
percent rating.

Under the circumstances, and as noted above, the Board is of 
the opinion that the 70 percent evaluation now in effect for 
the veteran's service-connected post-traumatic stress 
disorder is appropriate, and that an increased rating is not 
warranted.  Accordingly, the veteran's claim for increase 
must be denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2196 (Nov 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  (1) veteran status, (2) existence of a 
disability, (3) connection between the veteran's service and 
the disability, (4) degree of disability, and (5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
See Pelegrini, 18 Vet. App. at 121.  

Regarding Dingess notice, element (1) is not at issue.  
Regarding elements (2), and (3), (current existence of a 
disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection and an increased rating in the June 2002, 
June 2003, and April 2004 letters.  The veteran was provided 
with notice of elements (4) and (5) (degree of disability and 
effective date) in a March 2006 letter.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the veteran has not been prejudiced.  The veteran 
had a meaningful opportunity to participate effectively in 
the processing of the claims.  As noted above, the veteran 
was provided with notice of what type of information and 
evidence was needed to substantiate the claims prior to the 
initial adjudication of the claims.  Further, as discussed in 
detail above, the preponderance of the evidence is against 
the claim for service connection, and therefore any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.  Additionally, because the 
claim for an increased rating is denied, any questions 
regarding the assigned effective date are rendered moot.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes VA and 
private outpatient treatment records and examination reports, 
and the transcript of a hearing before the undersigned 
Veterans Law Judge in April 2007.  

The Board acknowledges that a VA medical opinion for the 
service connection claim for peripheral neuropathy is not of 
record.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

In this case, a VA medical opinion is not needed.  While 
there is medical evidence that the veteran currently has 
peripheral neuropathy, the record is missing critical 
evidence of an indication that an event, injury, or disease 
occurred in service, McLendon element (2), and evidence of an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service, McLendon element (3).  The outcome of this claim 
hinges on matters other than those which are amenable to VA 
examination and medical opinion.  Specifically, the outcome 
of the claim of service connection hinges on what occurred, 
or more precisely what did not occur, during, or within the 
appropriate time period after, service.  The VA examiner 
would be unable to provide evidence of the requisite 
symptoms, injury, or disease.  Thus, obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be futile.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the veteran.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


ORDER

Service connection for peripheral neuropathy of the bilateral 
lower extremities, claimed as the residual of exposure to 
Agent Orange, is denied.

An initial evaluation in excess of 70 percent for post-
traumatic stress disorder is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


